DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9 and 16 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polcuch (US 9,190,942) in view of Tzabari (US 2020/0156766).
	Regarding claims 1, 20, and 21, Polcuch discloses a distributed system, comprising:  a plurality of actuators (32, 34) for actuating movement of one or more control surface (18 – 22) components of an aircraft, wherein each actuator has a first end coupled to a structure of the aircraft, and a second end coupled to one of the one or more control surface components (claim 1, Polcuch) and each actuator additionally includes a drive path (54) from a motion provider (56) to the one or more control surface components, wherein the one or more control surface components is configured to move along the respective drive path (claim 1, Polcuch); a power module controller operable to simultaneously output motor drive power from a power module through an electrical bus to at least two of the plurality of the motion providers in a synchronous or nearly synchronous manner to actuate movement of the one or more control surface components (claim 1, Polcuch).  Polcuch fails to teach a mechanical synchronization device between at least two of the plurality of actuators that transfers torque between the at least two actuators to maintain symmetry between the actuators. However, Tzabari discloses a mechanical synchronization device (216) between at least two of the plurality of actuators (214A, 214B) that transfers torque between the at least two actuators to maintain symmetry between the actuators (paragraph [0029], Tzabari). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have included a mechanical synchronization device as taught by Tzabari in the system of Polcuch in order to limit or reduce asymmetry between the two wings more frequently. Polcuch’s synchronization device only allows for reducing asymmetry periodically, i.e. after every retract cycle (Col. 6; lines 47 – 53, Polcuch). Tzabari further discloses electromechanical actuators as well as a hydraulic system (paragraph [0031], Tzabari).
Regarding claim 2, Polcuch as modified by Tzabari discloses that the mechanical synchronization device is configured to transfer motion between at least two actuators to maintain symmetry between the at least two actuators (paragraph [0029], Tzabari).
Regarding claim 3, the mechanical synchronization device is configured to prevent motion (via brakes 220, Tzabari) between at least two actuators to maintain symmetry between the at least two actuators.  
Regarding claim 4, Polcuch as modified by Tzabari discloses that the motion provider includes an induction motor (56, Polcuch).  
Regarding claim 5, Polcuch as modified by Tzabari discloses that the mechanical synchronization device includes a flexible synchronization shaft (paragraph [0028], Tzabari).  
Regarding claim 6, Polcuch as modified by Tzabari discloses that the mechanical synchronization device includes a universal joint (paragraph [0028], Tzabari).  
Regarding claim 7, Polcuch as modified by Tzabari discloses that the mechanical synchronization device is sized to transfer torque between the at least two actuators up to a predetermined threshold torque associated with asymmetric loading between the at least two actuators (paragraphs [0029], [0032] – [0036], Tzabari).  
Regarding claim 8, Polcuch as modified by Tzabari discloses that the mechanical synchronization device transfers mechanical power from actuators that are leading the average position to actuators that are lagging the average position (paragraph [0028], Tzabari).  
Regarding claim 9, Polcuch as modified by Tzabari discloses that the mechanical synchronization device transfers mechanical power from motion providers that are leading the average position to motion providers that are lagging the average position (paragraph [0028], Tzabari).  
Regarding claim 16, Polcuch as modified by Tzabari discloses that the mechanical synchronization device incorporates a predetermined lost motion to tailor the output response of the system (paragraph [0062], Tzabari).  
Regarding claim 17, Polcuch as modified by Tzabari, more specifically Polcuch, discloses that the motion providers include low slip induction motors, and the power module controller controls the motors to follow a predetermined Volts per Frequency (V/F) profile in an open loop manner such that closed loop speed and/or position control of each motor is not required (Col. 7; lines 15 – 17, Polcuch).  
Regarding claim 18, Polcuch as modified by Tzabari, more specifically Polcuch, discloses an output position error of the system is a function of motor load and slip differences between actuator stations (Col. 7; lines 15 – 17, Polcuch).  
Regarding claim 19, Polcuch as modified by Tzabari discloses that the motion providers include a brushless DC motor (BLDC), a brush motor, and/or a stepper motor, and the power module controller is configured to control the motors to follow a predetermined position profile in a closed loop manner (paragraph [0045], Tzabari).  

Allowable Subject Matter
Claims 10 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642